J-S01020-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DOMINIC J. FLEMISTER                       :
                                               :
                       Appellant               :   No. 946 MDA 2021

               Appeal from the PCRA Order Entered June 17, 2021
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0002037-2015


BEFORE:      BOWES, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                          FILED: AUGUST 25, 2022

        Dominic J. Flemister (Appellant) appeals from the order denying his first

petition filed pursuant to the Post Conviction Relief Act (PCRA). 1 Appellant

contends that his trial counsel was ineffective.       After review, although we

affirm the order denying Appellant’s PCRA petition, we are constrained to

vacate Appellant’s judgment of sentence in part.

        On direct appeal, a prior panel of this Court summarized the relevant

facts of this matter as follows:

        In late April 2014, James Hill, a friend of Appellant, known by the
        nickname “Kool Aid” or “Laid”, saw Appellant arguing with another
        person at an after-hours club on 19th Street in Harrisburg. On
        the same evening, after witnessing the argument at the club, Hill
        next saw Appellant get out of his black Chrysler in the area of 17th
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.
J-S01020-22


     and Swatara Streets and continue the argument with the same
     person. As Hill was walking on 17th Street, he heard two shots.
     Hill looked in the direction of the shots and saw Appellant get into
     his car and pull off. Hill walked several blocks to his cousin’s house
     where he sat on the porch. About 10-20 minutes later, Appellant
     called out to Hill. The two spoke in an alleyway on Swatara Street.
     Appellant told Hill that the “other guy”, [Dunbar], had tried to take
     a swing at him and that Appellant “had to do something to him”
     or “something had to be done to him”. As they spoke in the
     alleyway, Hill observed that Appellant had a gun. Hill did not
     contact police because Hill was friends with Appellant and did not
     want to “rat him out.” Hill spoke to police after they contacted
     him through his girlfriend.

     On April 25, 2014, at 3:43 a.m., while on patrol in the area of
     17th and Derry Streets in a marked police vehicle, Harrisburg
     Police Officer Angel Diaz heard a woman screaming. Officer Diaz
     activated the emergency equipment on the police vehicle and
     pulled toward South 17th and Swatara Streets where he saw the
     woman in the street. Officer Diaz saw a person, later identified as
     Rodney Dunbar, lying on his back on the porch at 411 South 17th
     Street bleeding profusely from the groin. Officer Diaz spoke to
     Mr. Dunbar to keep him awake until emergency personnel arrived.
     Officer Diaz accompanied Mr. Dunbar in the ambulance en route
     to the Hershey Medical Center. During the ambulance ride,
     Dunbar stated, “they tried to kill me.”

     Brianna Chambers, Rodney Dunbar’s girlfriend, lived with him at
     the 400 Block of 17th Street. On the night of the incident, while
     she was on the porch, she observed Appellant and another person
     approach Dunbar. Approximately ten feet from the porch, a fight
     broke out between Dunbar and Appellant. Ms. Chambers heard
     the sound of a gunshot from the location of the fighting. Ms.
     Chambers observed neighbors in the area at the time although
     they were apart from the fight and did not participate. Upon
     realizing that Dunbar had been shot, Ms. Chambers began
     screaming and called 911.

     From the scene, police collected a shell casing from a revolver.
     Pennsylvania State Police records reflect that on April 25, 2014,
     Appellant did not possess a valid license to carry a firearm.

     Rodney Dunbar sustained a gunshot wound to the left thigh which
     caused obliteration of multiple femoral vessels for which he



                                     -2-
J-S01020-22


     underwent multiple surgeries for artery repair as well as blood
     transfusions.

     On the morning after the shooting, on April 25, 2014, Harrisburg
     Police Detective Ryan Neal met with Brianna Chambers. From a
     photo array, Ms. Chambers identified Appellant as the person who
     fought with and shot Rodney Dunbar. In a second photo array,
     Ms. Chambers identified an individual named Najee Banks as the
     person who accompanied Appellant. Ms. Chambers did not
     identify Najee Banks as a person who fought with Appellant.

     Because Mr. Dunbar had undergone surgery, Detective Neal had
     only brief contact with him in the initial days following the
     shooting. In one of those early visits, on April 26, 2014, in
     response to a question as to whether he recognized anyone in the
     photo array, Dunbar circled Appellant’s picture. Detective Neal
     noted on the picture “Unable to sign due to the circumstances.”
     In a subsequent visit, Detective Neal again showed Dunbar a
     photo array. Dunbar circled a picture of Appellant and stated,
     “That’s the boy that shot me.” When Detective Neal asked Dunbar
     “who is that guy that is circled?” Dunbar responded, “Kool Aid.”
     Dunbar signed and noted the date and time on the photo array.
     Detective Neal asked, “Now as far as this Kool Aid guy, how certain
     are you that this is the person that shot you?” to which Dunbar
     responded “Yeah, I’m 100 for sure.”

     At trial, in response to questioning by the prosecutor, Rodney
     Dunbar acknowledged only that he recalled being shot on the
     night in question, that he had to undergo multiple surgeries, and
     that he remained hospitalized for approximately one month. After
     proper foundation, the court permitted the prosecutor to treat Mr.
     Dunbar as a hostile witness. After Dunbar’s refusal to answer
     questions at trial, the court directed that he cooperate by reading
     the transcribed recorded statement he gave Detective Neal, or, in
     the alternative, allow the prosecutor to read the transcript into
     evidence. Dunbar reluctantly cooperated with the reading. In the
     transcribed recorded statement, Dunbar stated,

        We were all at the crib playing cards and music. So I left
        2:00 (sic) to go to Forever Nights. So I seen him, seen Kool
        Aid at Forever Nights. We had some words. So after that I
        left. Walking to, walking to back to my house. So I seen
        Kool Aid come out, hop out, hop out of this black, black car.
        He came up to me talkin’ about, oh yeah you wanna act
        tough now? You wanna act tough. . . ? I was, like, what’s


                                    -3-
J-S01020-22


        up, and that’s when we start. We start tearin’ it. And then
        after that everything was done. He felt some type of way.
        He shot at me. And that’s when I ran to the porch and laid
        down. And that’s when my baby mom called the cops, called
        the ambulance.

     In the statement, Dunbar told Detective Neal that Appellant pulled
     the gun from his pocket. Appellant shot Dunbar from a distance
     of 15-20 feet.

     Around mid-day on April 28, 2014, Harrisburg Police and FBI Task
     Force Officer Richard Gibney received a phone call from
     Appellant’s cousin, William Flemister. Officer Gibney had dealt
     with William in the past and knew of Appellant. William Flemister
     related that he saw on the internet that Harrisburg Police wanted
     Appellant. William Flemister stated that he would have Appellant
     call Officer Gibney.

     Appellant called Officer Gibney at approximately 3:15 p.m. that
     day. Appellant stated that he did not shoot anyone. Officer
     Gibney urged Appellant to meet with him and lead detective Ryan
     Neal. In the phone conversation, Appellant told Officer Gibney of
     his whereabouts on the night of the incident, up to the point of his
     going to a pizza shop at 17th and Derry Streets at 1:45 a.m.
     Appellant gave no information about his whereabouts after 1:45
     a.m. Appellant told Officer Gibney that he knew Rodney Dunbar
     and that they had an altercation a few weeks before because he
     heard that Dunbar was spreading rumors about him. Appellant
     made no further contact with Officer Gibney.               Officers
     apprehended Appellant on May 20, 2014.

Commonwealth v. Flemister, 1951 MDA 2015, 2016 WL 5920672, *1-*3,

(Pa. Super. filed Sept. 8, 2016) (unpublished mem.) (footnote omitted and

some formatting altered), appeal denied, 168 A.3d 1285 (Pa. 2017).

     Following a jury trial, Appellant was found guilty of criminal attempt

(first-degree murder), aggravated assault, and firearms not to be carried




                                    -4-
J-S01020-22



without a license.2 PCRA Ct. Op., 5/25/21 at 5-6. On September 17, 2015,

the trial court sentenced Appellant to concurrent terms of twenty to forty

years’    incarceration    for   attempted     murder,   nine   to   eighteen   years’

incarceration for aggravated assault, and three to seven years’ incarceration

for the firearms offense. Id. at 6.

        Appellant filed a post-sentence motion that was denied on October 7,

2015. On November 4, 2015, Appellant filed a timely appeal. On September

8, 2016, this Court affirmed Appellant’s judgment of sentence, and our

Supreme Court denied allowance of appeal.                See Flemister, 2016 WL

5920672, appeal denied, 168 A.3d 1285 (Pa. 2017). On August 9, 2017,

Appellant filed a timely pro se PCRA petition.                  Following numerous

appointments and changes of counsel, extensions of time, and amended PCRA

petitions, the PCRA court held an evidentiary hearing on April 5, 2021. On

May 25, 2021, the PCRA court filed a memorandum and notice of intent to

dismiss.

        On June 17, 2021, the PCRA court denied Appellant’s PCRA petition, and

Appellant filed a timely notice of appeal. On July 20, 2021, Appellant’s PCRA

counsel (Prior PCRA Counsel) was permitted to withdraw, and the PCRA court

appointed present counsel, Kristen Weisenberger, Esq., as Appellant’s

appellate counsel (Present Counsel).           On July 30, 2021, the PCRA court

directed Appellant to file a concise statement of errors complained of on appeal
____________________________________________


2   18 Pa.C.S. §§ 901(a), 2502(a); 2702(a)(1); and 6106(a)(1), respectively.


                                           -5-
J-S01020-22



pursuant to Pa.R.A.P. 1925(b). Present Counsel filed a timely Rule 1925(b)

statement on August 6, 2021, and on August 12, 2021, the PCRA court filed

a Rule 1925(a) statement adopting its May 25, 2021 memorandum.

      On appeal, Appellant raises three issues, which we have reordered, as

follows :

      1. Whether the PCRA court erred in denying Appellant’s PCRA
      petition where Appellant presented sufficient evidence of trial
      counsel’s ineffectiveness in failing to impeach Commonwealth
      witnesses Chambers and Dunbar on their prior crimen falsi
      convictions.

      2. Whether the [PCRA] court erred in denying Appellant’s PCRA
      petition where Appellant presented sufficient evidence of trial
      counsel’s ineffectiveness in failing to object [to] the
      Commonwealth’s failure to prove an element of the crime.

      3. Whether the [PCRA] court erred in denying Appellant’s PCRA
      petition where Appellant presented sufficient evidence of trial
      counsel’s ineffectiveness in failing to impeach Commonwealth
      witness Hill regarding favorable treatment he received from the
      Commonwealth.

Appellant’s Brief at 4 (formatting altered).

      This Court has explained that our standard of review from the denial of

a PCRA petition is limited to examining whether the PCRA court’s

determination is supported by the evidence of record and whether it is free of

legal error. The PCRA court’s credibility determinations, when supported by

the record, are binding on this Court; however, we apply a de novo standard

of review to the PCRA court’s legal conclusions.           Commonwealth v.

Sandusky, 203 A.3d 1033, 1043 (Pa. Super. 2019) (citations omitted). Each

of Appellant’s issues presents a claim of ineffective assistance of trial counsel.


                                      -6-
J-S01020-22



The standard we apply when reviewing claims of ineffective assistance of

counsel is as follows:

      [T]o establish a claim of ineffective assistance of counsel, a
      defendant must show, by a preponderance of the evidence,
      ineffective assistance of counsel which, in the circumstances of
      the particular case, so undermined the truth-determining process
      that no reliable adjudication of guilt or innocence could have taken
      place. The burden is on the defendant to prove all three of the
      following prongs: (1) the underlying claim is of arguable merit;
      (2) that counsel had no reasonable strategic basis for his or her
      action or inaction; and (3) but for the errors and omissions of
      counsel, there is a reasonable probability that the outcome of the
      proceedings would have been different.

                                  *    *    *

      Boilerplate allegations and bald assertions of no reasonable basis
      and/or ensuing prejudice cannot satisfy a petitioner’s burden to
      prove that counsel was ineffective. Moreover, a failure to satisfy
      any prong of the ineffectiveness test requires rejection of the
      claim of ineffectiveness.

Id. at 1043-44 (citations omitted and formatting altered). Further, it is well

settled that counsel cannot be found ineffective for failing to raise a meritless

claim. Commonwealth v. Epps, 240 A.3d 640, 645 (Pa. Super. 2020).

      Appellant first contends that trial counsel was ineffective in failing to

impeach Commonwealth witnesses Dunbar and Chambers with evidence of

their prior crimen falsi convictions. Appellant’s Brief at 14-16.

      We note that evidence of a witness’s conviction for crimen falsi, a crime

involving dishonesty or a false statement, is generally admissible.          See

Commonwealth v. Hoover, 107 A.3d 723, 730 (Pa. 2014) (citing Pa.R.E.

609). “A failure to so impeach a key witness is considered ineffectiveness in



                                      -7-
J-S01020-22



the   absence   of   a   reasonable   strategic   basis   for   not   impeaching.”

Commonwealth v. Treiber, 121 A.3d 435, 456 (Pa. 2015) (citation

omitted).

      The PCRA court addressed this issue as follows:

      Trial counsel made a reasonable strategic decision to refrain from
      challenging Dunbar’s credibility in that Dunbar testified at trial
      that he did not know who shot him. Dunbar claimed he could not
      identify [Appellant] as the shooter, testimony potentially
      damaging to the Commonwealth’s case. Therefore, [Appellant]
      would not benefit from undermining Dunbar’s credibility where the
      jury might have accepted his trial testimony over the statement
      to police. Similarly, no ineffectiveness occurred related to trial
      counsel’s refraining from challenging Chambers’ credibility with
      evidence of Chambers’ acceptance of ARD on charges of forgery
      and receiving stolen property. The trial court would have properly
      excluded such evidence as admission into an ARD program is not
      a conviction that may be used for purposes of impeachment.
      Commonwealth v. Brown, 673 A.2d 975 (Pa. Super. 1996).

      For the same reasons, trial counsel properly refrained from
      seeking a jury instruction as to crimen falsi.

PCRA Ct. Op., 5/25/21, at 13.

      We agree with the PCRA court’s conclusion.          At the PCRA hearing,

Appellant’s trial counsel testified that the basis of Appellant’s defense strategy

was on Dunbar’s inability to identify Appellant as the shooter. N.T., 4/5/21,

at 25.   As such, we agree with the PCRA court that it was reasonable for

Appellant’s trial counsel to refrain from attacking Dunbar’s credibility.

Moreover, with respect to Chambers, the PCRA court correctly points out that

his admission in the ARD program on the charges of forgery and receiving

stolen property is not a conviction and may not be used to impeach a witness.


                                      -8-
J-S01020-22



See Brown, 673 A.2d at 979. Accordingly, there is no merit to the argument

that trial counsel should have impeached Chambers’ testimony with his ARD

program admission, and counsel cannot be found ineffective for failing to raise

a meritless claim. See Epps, 240 A.3d at 645.3 Next, Appellant asserts that

trial counsel was ineffective for failing to object to the Commonwealth’s

inability to prove an element of the crime of attempted murder. Specifically,

Appellant contends that the Commonwealth failed to prove the specific intent

to kill, and trial counsel did not object.       Appellant’s Brief at 24-25.   Upon

review, we conclude that no relief is due.

       On direct appeal, Appellant specifically challenged the sufficiency of the

evidence proving the specific intent to kill. See Flemister, 2016 WL 5920672,

at *3. A prior panel of this Court addressed this claim as follows:

       The Crimes Code provides:

          (a) Definition of attempt.—A person commits an attempt
          when, with intent to commit a specific crime, he does any
____________________________________________


3 In the argument portion of his brief, Appellant addresses additional issues
concerning alleged after-discovered evidence.         Appellant’s Brief at 18.
Appellant concedes that he failed to raise these claims in his Rule 1925(b)
statement but asserts that the PCRA court mentioned the issues in its opinion.
Id. We conclude that these ancillary issues are waived. It is well settled that
issues that are not included in a court-ordered Rule 1925(b) statement are
waived. See Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005);
Pa.R.A.P. 1925(b)(4)(vii) (“[i]ssues not included in the Statement and/or not
raised in accordance with the provisions of this paragraph (b)(4) are waived”).
The fact that the PCRA court mentioned Appellant’s alleged after-discovered
evidence claim does not preserve it for appellate review.           See, e.g.,
Commonwealth v. Heggins, 809 A.2d 908, 911 (Pa. Super. 2002) (stating
that even in cases where the trial court correctly guesses the issue and writes
an opinion pursuant to that supposition, the issue remains waived (citation
omitted)).

                                           -9-
J-S01020-22


         act which constitutes a substantial step toward the
         commission of that crime.

      18 Pa.C.S. § 901. “A person may be convicted of attempted
      murder if he takes a substantial step toward the commission of a
      killing, with the specific intent in mind to commit such an act.”
      Commonwealth v. Jackson, 955 A.2d 441, 444 (Pa. Super.
      2008) (internal citations and quotations omitted).               “The
      substantial step test broadens the scope of attempt liability by
      concentrating on the acts the defendant has done and does not
      any longer focus on the acts remaining to be done before the
      actual commission of the crime.” Id. “Attempted murder requires
      an intent to bring about that result described by the crime of
      murder (i.e., the death of another).”          Commonwealth v.
      Geathers, 847 A.2d 730, 734 (Pa. Super. 2004). “The mens rea
      required for first-degree murder, specific intent to kill, may be
      established solely by circumstantial evidence.” Jackson, 995
      A.2d at 444. “The law permits the fact finder to infer that one
      intends the natural and probable consequences of his acts.” Id.
      “The offense of attempt to kill is completed by the discharging of
      a firearm at a person with the intent to kill, despite the fortuitous
      circumstances that no injury is suffered.” Commonwealth v.
      Mapp, 335 A.2d 779, 781 (Pa. Super. 1975) (necessary intent
      found for attempted murder where defendant shot at victim and
      missed).      Additionally, our Supreme Court has repeatedly
      determined that “the use of a deadly weapon on a vital part of the
      body is sufficient to establish the specific intent to kill” required
      for a first-degree murder conviction. See Commonwealth v.
      Rega, 933 A.2d 997, 1009 (Pa. 2007); Commonwealth v.
      Cousar, 928 A.2d 1025, 1034 (Pa. 2007) (“a specific intent to kill
      may be inferred from the use of a deadly weapon on a vital part
      of a victim’s body.”).

Id. at *4 (some formatting altered).       This Court concluded: “we do not

hesitate to find that there was sufficient evidence to enable the fact-finder to

find every element of attempted murder beyond a reasonable doubt.” Id.

      However, our Supreme Court has held that “ineffectiveness claims are

distinct from those claims that are raised on direct appeal.” Commonwealth

v. Collins, 888 A.2d 564, 573 (Pa. 2005). Nevertheless, the Collins Court


                                     - 10 -
J-S01020-22



further explained that “although we will analyze a distinct claim of

ineffectiveness that is based on the underlying issue that was litigated on

direct appeal, in many cases, those claims will fail for the same reasons as

they failed on direct appeal.” Id. at 574-75.

      As    stated,   on   direct   appeal,     this   Court   concluded   that   the

Commonwealth proved Appellant had the specific intent to kill.                    See

Flemister, 2016 WL 5920672, at *4.              Accordingly, there is no merit to

Appellant’s assertion, and it is well settled that counsel cannot be deemed

ineffective for failing to raise a meritless claim. See Collins, 888 A.2d at 574-

75; see also Epps, 240 A.3d at 645. Appellant is due no relief.

      In his third issue, Appellant contends that trial counsel was ineffective

in failing to impeach Commonwealth witness Hill regarding favorable

treatment he allegedly received from the Commonwealth. The PCRA court

addressed this claim as follows:

      No ineffectiveness occurred related to [Appellant’s] claim that Hill
      was motivated to provide testimony helpful to the
      Commonwealth. The prosecution and defense counsel thoroughly
      questioned Hill as to whether he had, or he expected to receive,
      favorable treatment. Hill testified as follows:

           BY MR. SPROW (For the Commonwealth): You’re currently
           in state prison; we can see from your outfit?

           WITNESS [(Hill)]: Right.

           MR. SPROW: And you have some charges pending in
           Dauphin County right now; is that right?

           WITNESS: Right.

           MR. SPROW: Drug related? Drugs?


                                       - 11 -
J-S01020-22


        WITNESS: Uh-huh.

        MR. SPROW: There are no promises, though, that have been
        made to you in connection with why you’re in prison or those
        charges and your testimony here; correct?

        WITNESS: No.

        MR. SPROW: But you’re hoping you might get some benefit
        from it; is that fair?

        WITNESS: No.

        MR. SPROW: Okay. You understand you’re under oath and
        you need to tell the truth.

        WITNESS: Right.

     N.T., 12/4/15, at 70-71.

     On    cross-examination,   [Appellant’s]     counsel    thoroughly
     questioned Hill about the believability of that testimony and his
     motivation to come forward as a witness. Hill testified as follows:

        BY MS. BATZ ([Appellant’s] COUNSEL): Okay. Did you call
        the police that night?

        WITNESS: No.

        MS. BATZ: Did you offer yourself up as a witness to the
        police at any point?

        WITNESS: No.

        MS. BATZ: In fact, you only contacted the police, what, this
        April? This past April?

        WITNESS: I didn’t contact nobody.

        MS. BATZ: You didn’t contact anyone-

        WITNESS: No.

        MS. BATZ: Okay. Did you give them a written statement?

        WITNESS: Yes.

        MS. BATZ: Okay. Now, at the time you gave them a written
        statement, had you been arrested for the current charges
        that are pending against you?

                                   - 12 -
J-S01020-22


       WITNESS: What you mean?

       MS. BATZ: Well, you were recently charged with some
       unrelated crimes to this in what? March of 2015? March of
       this year?

       WITNESS: No, I was charged with that in November.

       MS. BATZ: You were charged with that in November?

       WITNESS: Yeah.

       MS. BATZ: Of last year?

       WITNESS: Right[.]

       MS. BATZ: Okay. You have two pending dockets against
       you?

       WITNESS: One.

       MS. BATZ: Just one. Okay. Are you James Lamar Hill?

       WITNESS: Yes.

       MS. BATZ: But only after you were charged, did you then
       come to the police with this story; correct?

       WITNESS: No.

       MS. BATZ: So, did they come to you?

       WITNESS: Sort of.

       MS. BATZ: What do you mean “sort of”? Did you or did you
       not reach out to the police and tell them you had information
       about a shooting?

       WITNESS: Yes.

       MS. BATZ: Okay. And that was in the hopes of maybe
       getting a better deal for yourself for these pending charges?

       WITNESS: Kind of[.]

       MS. BATZ: Kind of, or it was?

       WITNESS: Kind of.

       MS. BATZ: Kind of. Ok.


                                  - 13 -
J-S01020-22


         WITNESS: Yes.

         MS. BATZ: So, what’s the alternative? Do you just feel like
         suddenly being truthful and honest?

         WITNESS: Yes.

         MS. BATZ: In the hopes of helping someone out?

         WITNESS: Yes.

         MS. BATZ: Yourself though. You want to help yourself out?

         WITNESS: Kind of.

      N.T., 12/4/15, at 79-81.

      [Appellant’s] counsel’s effective cross-examination revealed that
      Hill hoped he would receive favorable treatment by testifying. The
      jury was free to reject Hill’s testimony as non-credible or accept
      his testimony as true, in spite of his admitted motivation.

PCRA Ct. Op., 5/25/21, at 13-16 (formatting altered).

      We agree with the PCRA court.        Appellant’s trial counsel thoroughly

cross-examined Hill concerning his motivation for testifying, and it was the

jury’s duty to weigh that testimony. Accordingly, we discern no arguable merit

to this claim of ineffective assistance of counsel, and Appellant is due no relief.

See Sandusky, 203 A.3d at 1043-44.

      We note that Appellant expands on his third issue in his appellate brief

and makes the following allegation:

      Appellant alleges that after . . . Hill testified, the charges pending
      against him were dismissed. The docket, CP-22-CR-3082-2015,
      appears to have been expunged and cannot be verified but for an
      evidentiary hearing to determine whether . . . Hill’s charges were
      dismissed and for what reason. This matter was not litigated at
      Appellant’s PCRA hearing.        A failure to turn over favorable
      treatment of a Commonwealth witness is a violation of Brady v.
      Maryland, 373 U.S. 83 (1963) and warrants a new trial. If the
      Commonwealth dismissed . . . Hill’s charges as a result of his

                                      - 14 -
J-S01020-22


      testimony, the Commonwealth violated Brady, and the appellant
      deserves a new trial.

Appellant’s Brief at 23-24. As such, for the first time on appeal, Appellant

asserts that Prior PCRA Counsel was ineffective for failing to raise before the

PCRA court the alleged dismissal of charges and expungement of the record

in exchange for Hill’s testimony. See id. at 23.

      Although Appellant has raised these claims for the first time on appeal,

our Supreme Court recently decided Commonwealth v. Bradley, 261 A.3d

381 (Pa. 2021), which held that a PCRA petitioner may, after a PCRA court

denies relief and after obtaining new counsel or acting pro se, raise claims of

PCRA counsel’s ineffectiveness at the first opportunity to do so, even on

appeal.   See Bradley, 261 A.3d at 405.       Because Appellant’s appeal was

pending when our Supreme Court decided Bradley, it is applicable to this

appeal. See Commonwealth v. Chesney, 196 A.3d 253, 257 (Pa. Super.

2018) (stating that “Pennsylvania appellate courts apply the law in effect at

the time of the appellate decision” (citations omitted)).

      Nevertheless, despite the application of Bradley, Appellant’s contention

merely presents the bald accusation that the Commonwealth dismissed

charges against a witness who testified against Appellant at trial. Appellant’s

Brief at 24. Appellant continues that if the witness received such favorable

treatment from the Commonwealth for trial testimony, a new trial is

warranted. Id. However, Appellant fails to support this equivocal assertion

with anything beyond mere speculation and has not developed this claim to



                                     - 15 -
J-S01020-22



the point where it is necessary to remand the matter to the PCRA court for

further consideration.      Cf. Bradley, 261 A.3d at 402 (explaining that “to

advance a request for remand [for further development of the record, an

appellant] would be required to provide more than mere boilerplate assertions

of PCRA counsel’s ineffectiveness” (citation and quotation marks omitted)).

Accordingly, we conclude that Appellant is due no relief.

       Although we conclude that there is no merit to Appellant’s issues

challenging the PCRA court’s order, and further, that we agree with the PCRA

court that Appellant is not entitled to relief on his claims of ineffective

assistance of counsel, these conclusions do not end our review. Previously,

this Court filed a memorandum on May 16, 2022, remanding this matter to

the PCRA court with instructions to address whether Appellant’s convictions

for attempted murder and aggravated assault should have merged for

sentencing purposes.4 The PCRA complied and filed a supplemental opinion

____________________________________________


4 Questions concerning merger implicate the legality of a sentence, and this
Court may address the issue sua sponte. See Commonwealth v. Watson,
228 A.3d 928, 941 (Pa. Super. 2020). Our Legislature had addressed merger
for purposes of sentencing as follows:

       No crimes shall merge for sentencing purposes unless the crimes
       arise from a single criminal act and all of the statutory elements
       of one offense are included in the statutory elements of the other
       offense. Where crimes merge for sentencing purposes, the court
       may sentence the defendant only on the higher graded offense.

42 Pa.C.S. § 9765. When reviewing an issue of merger and the legality of a
sentence, our standard of review is de novo, and our scope of review is
plenary. Watson, 228 A.3d at 941.


                                          - 16 -
J-S01020-22



on June 1, 2022.5 In its supplemental opinion, the PCRA court recognized that

Appellant’s convictions for attempted murder and aggravated assault arose

from a single criminal act, and therefore, these convictions should have

merged for purposes of sentencing. See Suppl. PCRA Ct. Op., 6/1/22, at 5

(citing Commonwealth v. Anderson, 650 A.2d 20, 24 (Pa. 1994) (holding

that when offenses are predicated on a single criminal act, aggravated assault

is a lesser included offense of attempted murder, and these crimes merge for

purposes of sentencing)).

       Upon review, we agree. Because Appellant’s convictions for attempted

murder and aggravated assault arose from Appellant’s single criminal act of

shooting Dunbar, these convictions should have merged for sentencing

purposes. See Anderson, 650 A.2d at 24. Therefore, although we do not

disturb Appellant’s conviction for aggravated assault, we vacate the sentence

imposed on the crime of aggravated assault.        See Commonwealth v.

Tucker, 143 A.3d 955, 958 (Pa. Super. 2016) (affirming the conviction but

holding that the illegal sentence must be vacated). However, we conclude

that we need not remand for resentencing because our decision does not upset

the trial court’s sentencing scheme, which consisted of entirely concurrent

sentences. See Commonwealth v. Thur, 906 A.2d 552, 570 (Pa. Super.

____________________________________________


5In our prior memorandum, we afforded Appellant twenty-one days from the
date the PCRA court filed its supplemental opinion in which to file a
supplemental brief. Appellant’s supplemental brief was therefore due on July
8, 2022. As of this writing, Appellant has not filed a supplemental brief.


                                          - 17 -
J-S01020-22



2006) (holding that where the appellate court can vacate an illegal sentence

without upsetting the trial court’s overall sentencing scheme, it need not

remand for resentencing); see also Commonwealth v. Klein, 795 A.2d 424,

430-31 (Pa. Super. 2002) (stating that “where a case requires a correction of

sentence, this [C]ourt has the option of either remanding for resentencing or

amending the sentence directly” (citation omitted)).

      For these reasons, Appellant is due no relief on his claims concerning

ineffective assistance of counsel, and we affirm the order denying PCRA relief.

Further, although we do not upset Appellant’s conviction for aggravated

assault, we vacate Appellant’s sentence for the crime of aggravated assault

because it merged with attempted murder for sentencing purposes.           The

sentences for attempted murder and firearms not to be carried without a

license remain undisturbed.

      Order affirmed.     Judgment of sentence vacated as to aggravated

assault. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/25/2022




                                      - 18 -